204 Mich. App. 342 (1994)
514 N.W.2d 254
QUATRINE
v.
MACKINAW CITY PUBLIC SCHOOLS
CURLEY
v.
CHEBOYGAN AREA SCHOOLS
Docket Nos. 143626, 143627.
Michigan Court of Appeals.
Submitted March 8, 1994, at Grand Rapids.
Decided March 22, 1994, at 9:30 A.M.
Sumpter, Perry & McDonald, P.C. (by Thomas E. McDonald), for the plaintiffs.
Thrun, Maatsch & Nordberg, P.C. (by Martha J. Marcero), for the defendants.
Before: SAWYER, P.J., and FITZGERALD and D.A. ROBERSON,[*] JJ.
*343 PER CURIAM.
These consolidated appeals involve two cases that were decided jointly below because they raised identical issues. Plaintiffs appeal as of right from the circuit court orders that granted partial summary disposition to defendants and dismissed plaintiffs' claims, which were brought under the Freedom of Information Act, MCL 15.231 et seq.; MSA 4.1801(1) et seq. Both sets of parties also appeal the circuit court's denial of their respective requests for costs and fees. We affirm.
The trial court correctly granted partial summary disposition to defendants because plaintiffs did not provide written parental consent for the release of the records requested. MCL 15.243(1)(e); MSA 4.1801(13)(1)(e); 20 USC 1232g(b)(1) and (2).
Further, the trial court did not abuse its discretion in refusing to award attorney fees, costs, and disbursements to plaintiffs. MCL 15.240(4); MSA 4.1801(10)(4); Booth Newspapers, Inc v Kalamazoo School Dist, 181 Mich App 752, 759; 450 NW2d 286 (1989). The court also properly refused to award attorney fees and costs to defendants. MCL 600.2591(3)(b); MSA 27A.2591(3)(b).
Affirmed.
NOTES
[*]  Recorder's Court judge, sitting on the Court of Appeals by assignment.